Citation Nr: 1047205	
Decision Date: 12/20/10    Archive Date: 12/22/10

DOCKET NO.  07-25 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 



INTRODUCTION

The Veteran had active service from March 1964 to March 1966.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a rating decision issued in September 2006 
by the Department of Veterans Affairs (VA) Regional Office (RO) 
in Denver, Colorado.  



FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss is causally or 
etiologically related to service.  

2.  The Veteran's tinnitus is causally or etiologically related 
to service.  



CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred during active service.  
38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.385 (2010).

2.  Tinnitus was incurred during active service.  38 U.S.C.A. 
§§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.385 (2010).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance 
obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2010).  In the instant case, the Board is granting service 
connection for bilateral hearing loss and tinnitus; thus, the 
Board is granting the benefits sought on appeal.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, such 
error was harmless and will not be further considered.

Service Connection

In seeking VA disability compensation, a veteran generally seeks 
to establish that a current disability results from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131.  "Service connection" basically means that the 
facts, shown by evidence, establish that a particular injury or 
disease resulting in disability was incurred coincident with 
active service in the Armed Forces, or if preexisting such 
service, was aggravated therein.  

Establishing direct service connection generally requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999); 38 C.F.R. § 3.303(a).

Regarding the Veteran's bilateral hearing loss claim, the Board 
notes that a hearing loss disability is defined by regulation.  
For purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; when the auditory thresholds for 
at least three of the above frequencies are 26 decibels or 
greater; or when speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran reports that he was exposed to acoustic trauma during 
service while stationed in the Republic of Vietnam and serving as 
an electrician in close proximity to large generators and a rock-
crushing machine.  The Board notes that the Veteran's DD Form 214 
affirms that the Veteran served approximately nine months in the 
Republic of Vietnam, and his service personnel records reflect 
that he received small firearms training during service.  

The Veteran's service treatment records reflect that upon 
entrance to service, he reported having ruptured both of his ear 
drums while diving into a swimming pool, and the Veteran's 
entrance medical examination report reflects a notation of 
bilateral scarred ear drums.  However, no impairment of the 
Veteran's hearing acuity was noted either at entrance to service 
or upon discharge from service, as both the Veteran's entrance 
and separation examination reports record the Veteran's hearing 
acuity, assessed by whispered voice testing, as 15 of 15 
bilaterally.

During his Board hearing, the Veteran and his spouse testified 
that the Veteran first experienced his hearing loss and tinnitus 
very soon after his discharge from service, which approximately 
coincided with his return from serving in Vietnam.  The Veteran 
also testified that his post-service career as a truck driver did 
not involve excessive noise exposure, as he could listen to his 
radio in his truck cabin, and that while he had engaged in 
recreational hunting after service, thereby exposing him to a 
nonservice-related form of acoustic trauma, he had begun 
experiencing both hearing loss and tinnitus before he took up 
this hobby.  The Veteran further testified that he was first 
diagnosed with hearing loss in 1997, at which time he was 
prescribed hearing aids.  

The post-service treatment that is of record includes a January 
2004 private treatment record reflecting that the Veteran 
reported ringing of his left ear, and a June 2006 VA treatment 
record reflects diagnoses of bilateral hearing loss and tinnitus 
and references the Veteran's use of bilateral hearing aids.

The Veteran was afforded a VA audiological examination in July 
2006, during which the Veteran reported that his bilateral 
hearing loss and tinnitus began in service and recounted his 
military noise exposure. The Veteran also reported having some 
post-service occupational noise exposure when working as a truck-
driver and when shooting guns recreationally.  After conducting 
relevant audiometric testing, the examiner diagnosed the Veteran 
with tinnitus and bilateral hearing loss for VA purposes.  
However, the examiner stated that given the lack of any 
audiological testing results from service, the onset of the 
Veteran's hearing loss and tinnitus could not be determined 
without resorting to mere speculation.  In so stating, the 
examiner concluded that the contribution of Veteran's post-
military noise exposure and aging to the current severity of his 
hearing loss could not be ascertained without comparing his 
current audiometric test results to audiometric test results from 
the Veteran's period of military service.

An October 2007 VA treatment record references the Veteran's 
report of decreasing hearing acuity, and the Veteran was 
according scheduled for an audiological consultation.  A November 
2007 VA audiological treatment record reflects a diagnosis of 
bilateral hearing loss, a prescription of new hearing aids, and 
recommendations regarding tinnitus-coping strategies.

At the outset of this discussion, the Board notes that the 
Veteran is currently diagnosed with both bilateral hearing loss 
for VA purposes and tinnitus; thus, the relevant inquiry is the 
potential relationship between these currently diagnosed 
audiological disorders and service.  In that regard, the Board 
notes that the Veteran and his spouse report that the onset of 
the Veteran's hearing loss and tinnitus were either during 
service or shortly after his return from Vietnam and 
corresponding discharge from service.  The Board notes that the 
Veteran is competent to report the onset of his tinnitus and 
hearing loss symptomatology, and his spouse is competent to 
report her observation of the Veteran experiencing these 
symptoms.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (a 
lay person is competent to report symptoms based on personal 
observation when no special knowledge or training is required).  
Moreover, the Veteran's reports of exposure to acoustic trauma 
during service are corroborated by his personnel records 
reflecting that he served in the Republic of Vietnam (presumably 
an environment with noise exposure) and that he received training 
in small firearms operations.  The Board further finds the 
Veteran and his spouse's reports of the onset of the Veteran's 
hearing loss and tinnitus are credible, as the reports of the 
onset of these conditions has not varied over time and is 
consistent with the Veteran's presumed noise exposure during 
service.  C.f.  Cromer v. Nicholson, 19 Vet. App. 215 (2005) 
(finding a history, provided by a veteran, that had varied over 
time was not credible).

Moreover, while the Veteran's service treatment records do not 
affirmatively reflect evidence that his hearing acuity decreased 
during service, the Board notes that the whispered voice testing 
used to assess the Veteran's hearing acuity at both his entrance 
and separation from service are not currently considered to be an 
accurate means of measuring hearing acuity.  With regard to the 
Veteran's scarred eardrums, noted on the Veteran's entrance 
examination, no scarring of the Veteran's eardrums was not noted 
during the Veteran's recent VA audiometric examination.  Rather, 
tympanometry conducted by the examiner was noted to reveal normal 
middle ear function.  Furthermore, the Board notes that as the 
Veteran is currently diagnosed with bilateral sensorineural 
hearing loss, a type of hearing loss associated with noise 
exposure, the Veteran's pre-service ear drum injuries do not 
appear to be related to his currently diagnosed bilateral hearing 
loss.   

In sum, the evidence of record reflects current diagnoses of 
bilateral hearing loss and tinnitus; the Veteran's reports of 
exposure to acoustic trauma during service, which are 
corroborated by the Veteran's service personnel records; and the 
Veteran and his spouse's credible reports that the Veteran's 
hearing loss began either during service or very shortly after 
his discharge from service.  The Board acknowledges that the only 
medical opinion of record addressing the etiology of the 
Veteran's hearing loss and tinnitus states that this issue cannot 
be resolved without resorting to speculation due to the lack of 
audiometric testing conducted during service.  However, the Board 
chooses not to penalize the Veteran because the methods used for 
assessing his hearing acuity during service are now deemed 
unreliable.  Moreover, in rendering her opinion, the examiner 
failed to consider the Veteran's credible reports regarding the 
onset of both his hearing loss and tinnitus.  Thus, considering 
all of the evidence as a whole and resolving all reasonable doubt 
in favor of the Veteran, the Board finds that a basis for 
granting service connection for both bilateral hearing loss and 
tinnitus has been presented, and the Veteran's appeal is 
therefore granted.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


